In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-20-00354-CV


                      IN RE CURTIS JAMES MCGUIRE, RELATOR

        OPINION ON ORIGINAL PROCEEDING FOR WRIT OF MANDAMUS

                                    January 12, 2021
                            MEMORANDUM OPINION
                        Before PIRTLE and PARKER and DOSS, JJ.


       Relator Curtis James McGuire, a Texas inmate proceeding pro se, filed a petition

for writ of mandamus without paying the required filing fee. By letter of December 17,

2020, we directed McGuire to pay the filing fee or, in lieu thereof, to comply with Chapter

14 of the Civil Practice and Remedies Code by filing 1) an affidavit of indigence, 2) an

affidavit relating to previous filings, and 3) a certified copy of his inmate trust account

statement. See TEX. CIV. PRAC. & REM. CODE ANN. §§ 14.002(a), 14.004 (West 2017).

We advised McGuire that this proceeding was subject to dismissal if he did not comply

by December 28, 2020. McGuire has since filed an affidavit of indigence but has not filed
an affidavit describing his previous filings or a certified copy of his inmate trust account

statement to date.


       The requirement to pay the filing fee or tender an affidavit of indigence, an affidavit

of previous filings, and a certified copy of an inmate trust account statement is mandatory,

and the lack thereof is grounds for dismissal of an original proceeding. In re Denson, No.

07-20-00191-CV, 2020 Tex. App. LEXIS 6966, at *1 (Tex. App.—Amarillo Aug. 27, 2020,

orig. proceeding) (per curiam) (mem. op.). Because McGuire has failed to pay the filing

fee or comply with all the requirements of Chapter 14 of the Civil Practice and Remedies

Code within the time provided for compliance, we dismiss this original proceeding.


                                                         Per Curiam




                                              2